Title: To Benjamin Franklin from ――― Bedot Fils Ainé, 29 August 1777
From: Bedot, ——, fils aîné
To: Franklin, Benjamin


Monsieur
Montpellier 29e Aoust 1777
Il m’est aussi doux qu’honorable de vous offrir mes Services dans la partie des Souliers que j’ai toujours traitée. Mes amis de Montauban Ms. Revellat freres m’ont assuré qu’il entroit dans Vos combinaisons d’en commettre: je vous offre de La Marchandise Solide et bonne d’aprés les modeles qui vous seront envoyés, et pour lesquels Vous Vous deciderés. J’en ferai Exploiter la quantite qui Vous conviendra, je les rendrai au lieu que Vous indiquerés, et vous presentant des comptes sinceres je demande pour mes avances dix Sols par paire de Commission un mois aprés la livraison. Si mes offres peuvent Vous plaire mes Jours seront heureux, car ne vous connoissant que par la renommée et les faits les plus sages je bouillonne de desir d’avoir les ordres d’un Savant et d’un philosophe Americain qui se fait autant admirer dans l’Europe par l’Etendue de Ses Connoissances, sa sublime politique, son admirable patriotisme, que par l’Equité de ses demarches et le resultat de ses actions. Puissiés vous distinguer icy dans la foule de Vos admirateurs celui qui formé de longue main a des principes cosmopolites contemplera en paix et sans interruption Votre merite réel en desirant de luy prouver qu’aux Lumieres prés il est son egal, son amy, son frere et son serviteur
Bedot fils ainenegociant de Montpellier
Monsieur Le docteur Franklin a Paris
 
Addressed: A Monsieur / Monsieur Le Docteur franklin / A Paris
